Citation Nr: 1746497	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left sacroiliitis ("back disability").

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellar tendonitis ("left knee disability").  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 2002 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the previous assignment of a 10 percent rating for the Veteran's back disability, and assigned a 10 percent rating for the Veteran's left knee disability, effective September 13, 2007.  

These claims were subsequently remanded by the Board in December 2010 and May 2013 for additional development.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2016, the Board continued the 10 percent rating for the Veteran's back disability, and assigned a 10 percent initial rating for the Veteran's left knee disability, effective January 4, 2006.

However, in May 2017, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR) filed by the parties, and remanded the claims for additional development.  These matters have since been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to initial disability ratings in excess of 10 percent for her back and left knee disabilities.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

In this regard, VA must ensure the adequacy of any VA examinations or opinions obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran's disabilities were most recently assessed during VA examination in February 2011.  However, the Board finds this examination to be inadequate for those reasons set forth below, and as indicated by the Court in May 2017.

First, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the February 2011 examination does not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, new examinations are now required with regard to the Veteran's claims.  

Further, in cases where a veteran's disability is based upon loss of range of motion, the Board is required to obtain a medical opinion addressing whether said pain could significantly limit functional ability during flare-ups or upon repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  When possible, such a determination should be offered in terms of additional range of motion loss as due to pain or flare-ups.  Id.  If such an opinion is not possible without resorting to mere speculation, the VA examiner must provide a basis in support of such a contention.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Here, the February 2011 examiner seemingly indicated that the Veteran experienced additional functional loss as due to flare-ups of her back and left knee disabilities.  See VA examination dated February 2011, p. 2.  However, the examiner failed to address the potential additional loss of motion as due to said flare-ups, or address why such an assessment could not feasibly be determined.  

As such, a remand is now warranted such that a new VA examination may be obtained which properly addresses the Veteran's functional loss as due to back and left knee flare-ups.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from October 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.

2.  Schedule the Veteran for new VA examinations to assess the current severity of her back and left knee disabilities.  The claims folder must be provided to the examiner in conjunction with the examination, and the examiner must indicate on the examination report that such review was undertaken.  All pertinent symptomatology and findings must be reported in detail in accordance with Diagnostic Codes 5236 (back) and 5014 (left knee).  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's VA back and left knee disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's back and left knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




